Citation Nr: 1524957	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of his dependent spouse.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of background, the appellant in this case is the Veteran's spouse.  The evidence indicates the Veteran and the appellant were married in Arizona in October 1987.  In March 1994, the appellant initiated an apportionment claim, wherein she indicated she and the Veteran separated in September 1992.  The RO subsequently awarded apportionment in a November 1994 decision.  Initially, the RO awarded the appellant a $200.00 per month apportioned rate of the Veteran's disability compensation, as the Veteran had failed to provide income and expense information.  The Veteran disagreed with this rate, indicating that amount would cause him a financial hardship.  In January 1995, the RO reduced the appellant's apportioned share to $53.00 per month, and the evidence indicates she has been in receipt of an apportionment at that rate since that time.  

In June 2004, the Veteran committed a felony offense in Long Beach, California; he has been imprisoned since then.  Following his arrest, the appellant initiated a claim for an increased apportionment of the Veteran's disability compensation in December 2005.  The appellant has asked the RO to again award a $200 monthly apportionment rate.  Although the Veteran was incarcerated following his offense in June 2004, the evidence shows he was not convicted of his offense until September 2007.  As such, when the Veteran was notified of his spouse's request for increased apportionment, the Veteran contested an increase and stated any increase would cause him a financial hardship as he required all his funds for legal fees.  Therefore, this case has been treated as a contested claim in accordance with 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.504, and 20.703 (2014).  In part, the above noted provisions entitle the Veteran to notice of all action taken by the agency of original jurisdiction.  See 38 C.F.R. § 19.100. 

The Board most recently remanded this case in February 2012.  At that time, the RO or AMC was instructed to follow the above-noted laws and regulations relative to contested claims.  The Board also directed the RO or AMC to obtain current income/expense information from the appellant via an updated VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  The Board initially notes that in September 2013 the RO requested the above-noted form from the appellant; however, the Veteran was not notified that such action had been taken.  As previously stated, the Veteran must be notified of all action taken by the agency of original jurisdiction, when such action could "directly affect the payment or potential payment of the benefit which is the subject of the contested claim."  38 C.F.R. § 19.102.  Therefore, the Veteran should have also received notice of the above-noted action taken by the RO. 

The Board also observes some discrepancies in the appellant's income/expense information.  Specifically, the appellant has indicated she was terminated from her job in July 2011, and received unemployment benefits until November 2012.  Since that time, the appellant has stated her only income is Social Security benefits of $599.00, a State of Colorado old age pension of $103.00, and her VA apportionment of $53.  This income only results in a net total of $755 per month, however, the appellant alleges expenses that total $924.00 per month, resulting in a net loss of $169.00 per month.  Curiously, the various invoices submitted by the appellant indicate she is only in arrears by $55 to her rental company as of May 2013.  Based on these discrepancies, the RO or AMC should develop for the appellant's IRS tax returns for the past three years to verify her current income in accordance with M21-1MR Part III.iii.4.11.b.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 
1. The RO or the AMC should provide all required notice in response to the claim for apportionment to the Veteran in accordance with 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.504, and 20.703.  In particular, the Veteran must be notified of all actions that have been taken by the RO pursuant to the Board's February 2012 remand directives, as well as any future actions relative to the appellant's claim for increased apportionment.    

2. The RO or the AMC should undertake appropriate development to obtain W-2 forms or tax returns from the appellant for the past three years in accordance with M21-1MR Part III.iii.4.11.b.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. After completion of the above, the RO or the AMC should re-adjudicate the issue of entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of his dependent spouse.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

Neither the Veteran nor appellant need take any action until they are otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




